DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachs et al. (US 2015/0181678).
Sachs discloses in Fig 1-12 and [0068]-[0156] a method, computing device and system, comprising:
(1) regarding Claims 1 and 13:
	detecting sensor health (paragraph 123: 'broken sensor nodes') implemented by one or more processors (116; paragraph 75 (start)), the method comprising: generating (paragraph 69: 'nodes having sensor functionalities ... 
(2) regarding Claims 2 and 18:

(3) regarding Claims 6 and 19:
	wherein the historical sensor data includes gradient distribution data for sensors integral to the network of luminaires ([0083]).
(4) regarding Claim 15:
	wherein the first sensor data or the second sensor data include data from multiple types of sensors (sound, movement).
(5) regarding Claim 16:
	wherein the operations further include: determining a change in correlation between data from the multiple different types of sensors ([0120]).
(4) regarding Claim 17:
	wherein the operations further include: modifying the luminaire spatial-temporal model based on the one or more processors, or the luminaire, operating to compensate for the variance, wherein the luminaire spatial-temporal model is stored in the memory (1102, 1104).
(5) regarding Claim 20:
	further comprising a lighting device, wherein the first sensor data and the second sensor data are based on an amount of light detected at an area illuminated by the network of luminaires ([0076]).
Allowable Subject Matter
Claims 8-11 are allowed.
Claims 3-5, 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claims 3 and 14 requires determining that the at least one probabilistic metric of the probabilistic . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844